91 F.3d 130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  William Nicholas FORTESCUE, Jr., Debtor.Trust of W.N. FORTESCUE, Sr., Creditor--Appellant,v.William Nicholas FORTESCUE, Jr., Debtor--Appellee,David R. Hillier, Trustee--Appellee.In re:  William Nicholas FORTESCUE, Jr., Debtor.Trust of W.N. FORTESCUE, Sr.;  Stuart I. Rubin;  Jane H.Shuttleworth, Creditors--Appellees,v.Williams Nicholas FORTESCUE, Jr., Debtor--Appellant.
Nos. 95-3045, 95-3046.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1996.Decided July 10, 1996.

Appeals from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge.  (CA-94-21-1, CA-94-27-1, CA-94-28-1, BK-85-10291).
Rebecca Sofley Henderson, Kimberly S. Owens, PETREE STOCKTON, Charlotte, North Carolina;  Sharon Barclay Alexander, PRINCE, YOUNGBLOOD & MASSAGEE, Hendersonville, North Carolina, for Appellant.  William Nicholas Fortescue, Jr., David Richard Hillier, Appellees Pro Se;  William M. Alexander, Jr., MULLINAX & ALEXANDER, Hendersonville, North Carolina, for Appellees.
W.D.N.C., 200 B.R. 833
AFFIRMED.
Before MURNAGHAN and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated appeals, Appellants appeal from the district court's order affirming the bankruptcy court's order awarding only simple interest.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Trust Fortescue, Sr. v. Fortescue, Nos.  CA-94-21-1;  CA-94-27-1;  CA-94-28-1;  BK-85-10291 (W.D.N.C. Oct. 18, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.